IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MOHAN KRISHNAN AND                       : No. 35 MAL 2017
VASANTHALLAZMI KRISHNAN,                 :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
DEUTSCHE BANK NATIONAL TRUST             :
COMPANY AS TRUSTEE,                      :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.